Citation Nr: 1017497	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 
1991.  He received a discharge under other than honorable 
conditions.  A June 2005 Administrative Decision held that 
the Veteran's discharge was under honorable conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By that rating action, the RO denied 
service connection for PTSD.  The Veteran appealed the RO's 
November 2005 rating action to the Board. 

Although the Veteran has appealed a November 2005 rating 
action denying service connection for PTSD on the merits, the 
record also reflects that he has been diagnosed with 
depression.  (See February 2007 VA examination report).  

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims (Court) held that when a Veteran, who is a 
lay person, files a claim for a specific psychiatric 
disability, VA must consider entitlement to service 
connection for any and all currently diagnosed psychiatric 
disabilities.  The Veteran is not competent to self-diagnose 
his illness, and a liberal reading of any claim required VA 
to include other diagnoses in the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran 
only appealed a separate claim for service connection for 
PTSD, the Board has structured the issue on the title page in 
keeping with the holding in Clemons.  

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that it must remand the service connection 
claim on appeal for appropriate medical clarification.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
in the directives outlined in the indented paragraphs below.

The Veteran contends that he has PTSD as a result of his 
military service in Southwest Asia.  Specifically, he 
maintains that because the command aboard the USS HARRY W. 
HILL failed to promptly inform of his father's death, he 
missed the funeral.  As a result, he asserts that he 
attempted to jump off the ship and was flown back to Bahrain.  
He contends that while at the Bahrain airport, a bomb 
exploded and that everyone in his location had a gas mask to 
protect themselves from chemicals except him.  He asserts 
that he was a victim of racial prejudice during military 
service and that he had problem with authority figures.  He 
contends that since service discharge, he has continued to 
experience symptoms of sleep disturbances, paranoia, 
depression, decreased energy, and concentration, and anxiety 
as a result of the above-cited stressful events.  (See 
February 2007 VA examination report and January 2008 
statement from the Veteran to VA). 

Service treatment records are negative for complaints, 
findings, or treatment referable to any clinical findings of 
any psychiatric problems or diagnoses.  A November 1991 
separation examination record reflects that the Veteran was 
found to have been psychiatrically "normal."  On a November 
1991 Report of Medical History, however, the Veteran reported 
having had depression or excessive worry and nervous trouble.  
In the Notes section of the report, the examining physician 
indicated that the Veteran's subjective complaints of 
depression and nervous trouble were under control and were 
not considered disabling.  A psychiatric disorder was not 
diagnosed.

Service personnel records show that the Veteran was stationed 
aboard the USS HARRY W. HILL from August 16, 1989 to November 
25, 1991.  He was awarded, in part, the Southwest Asia 
Service Medal with 2 Bronze Service Stars.  

On July 26, 1990, the Veteran was charged with violation of 
Article 92 of the Uniform Code of Military Justice (UCMJ) for 
willful disobedience of a lawful order, and violation of 
Article 134 UCMJ for wrongful possession or use to deceive of 
a base registration decal.  The Veteran was absent without 
leave (AWOL) from August 27, to September 30, 1991.  

However, while Navy Personnel Form 1970 shows that the 
Veteran was recommended for promotion to OS3, he was reduced 
in rank on October 1, 1991.  An Administrative Board hearing 
transcript, dated in late October 1991, contains the 
Veteran's supervisors' testimony that he was lackadaisical, 
had a poor attitude, did not progress beyond minimum 
requirements, was unreliable, and had marginal performance.  
During that same hearing, the Veteran testified that during 
service, he had racial epithets directed at him and had 
problems with authority figures.

Post-service medical records are negative for a diagnosis of 
PTSD.  In February 2007, VA examined the Veteran with a view 
towards determining whether or not he met the diagnostic 
criteria for a diagnosis of PTSD.  After a review of he 
claims file, to include the Veteran's subjective complaints 
of mental problems during military service and a mental 
status evaluation, the examiner concluded that the Veteran 
did not meet the diagnostic criteria for PTSD.  The Veteran 
was diagnosed with depression, not otherwise specified.  The 
examiner did not, however, provide an opinion as to the 
etiology of the Veteran's depression, to include whether or 
not it was related to an incident of service origin.  

The Veteran has maintained that since service discharge, he 
has continued to experienced psychiatric symptoms, such as 
anxiety and paranoia.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the United States Court of Appeals for Veterans 
Claims (Court) discussed the steps to be taken in determining 
whether a VA examination is necessary prior to final 
adjudication of a claim. In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the Veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The Court in McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

In this case, the evidence of record includes references to 
depression and nervous trouble during military service, an 
in-service examiner's notation that the Veteran's subjective 
complaints of depression and nervous trouble were under 
control and were not considered disabling, subjective 
complains of psychiatric symptoms since service discharge, 
and a post-service diagnosis of depression.  There is, 
however, no opinion addressing the relationship, if any, 
between the in-service subjective complaints of depression 
and nervous trouble and the Veteran's current diagnosis of 
depression.  Thus, there is insufficient competent evidence 
of record to make a decision on this claim. 38 U.S.C.A. § 
5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

As such, the Board finds that a remand is required to obtain 
a medical opinion as to whether the Veteran's currently 
diagnosed psychiatric disorder (i.e., depression) had its 
onset during, or is related to, his period of military 
service.  See Littke v. Derwinski, 1 Vet. App. 90 (1991) 
(holding that when the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.)

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO must afford the Veteran a VA 
examination in order to determine the 
nature and likely etiology of any 
acquired psychiatric disorder(s), to 
include PTSD and depression.  The purpose 
of the examination is to determine the 
etiological relationship, if any, between 
any currently diagnosed acquired 
psychiatric disorder(s), to include PTSD 
and depression, to the Veteran's period 
of active military service.  The 
following considerations will govern the 
examination:

a. The Veteran's claims file, to include 
a complete copy of this remand, must be 
provided to the physician designated to 
examine the Veteran, and the examination 
report or an addendum, should reflect 
consideration of the claims file.

b.  Based on his/her review of the case, 
the examiner must opine as to whether the 
Veteran currently has any acquired 
psychiatric disorder(s), including PTSD 
and depression, that had its clinical 
onset during active service or is 
otherwise due to a documented event or 
incident of his period of active service. 

If PTSD is diagnosed, the examiner must 
reconcile his or her diagnosis with that 
of a February 2007 VA examiner, who 
concluded that the Veteran did not meet 
the diagnostic criteria for PTSD.  (See 
February 2007 VA examination report).  

In reaching the foregoing opinion, the 
examiner must elicit from the Veteran and 
record a complete medical history.  If 
the examiner cannot respond to this 
inquiry without resort to speculation, he 
or she should so state.

In reaching the opinion requested above, 
the VA examiner must comment on the 
following service and post-service 
treatment records: 

(i) A November 1991 service separation 
examination report, reflecting that the 
Veteran was found to have been 
psychiatrically "normal;"  

(ii) A November 1991 Report of Medical 
History, wherein the Veteran reported 
having had depression or excessive worry 
and nervous trouble.  In the Notes 
section of the report, the examining 
physician indicated that the Veteran's 
subjective complaints of depression and 
nervous trouble were under control and 
were not considered disabling;  

(iii) Service personnel records, showing 
that on July 26, 1990, the Veteran was 
charged with violation of Article 92 of 
the UCMJ for willful disobedience of a 
lawful order, and violation of Article 
134 UCMJ for wrongful possession or use 
to deceive of a base registration decal;

(iv) Service personnel records, 
reflecting that the Veteran was AWOL from 
August 27, to September 30, 1991;

(v) Navy Personnel Form 1970, showing 
that the Veteran was recommended for 
promotion to OS3, and that he was reduced 
in rank on October 1, 1991;

(vi) An Administrative Board hearing 
transcript, dated in late October 1991, 
containing the Veteran's supervisors' 
testimony that he was lackadaisical, had 
a poor attitude, did not progress beyond 
minimum requirements, was unreliable, and 
had marginal performance.  The Veteran 
also testified that he was the target of 
racial epithets and had conflict with 
authority figures; and

(vii) February 2007 VA examination 
report, containing the examiner's 
conclusion that the Veteran did not meet 
the diagnostic criteria for PTSD.  A 
diagnosis of depression was entered. 

2.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, claimed as PTSD and 
depression.  If the claim is denied, the 
AMC/RO should issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide them with 
an opportunity to respond before the case 
is returned to the Board.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection 
for an acquired psychiatric disorder, claimed as PTSD and 
depression.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
service connection claim.  His cooperation in VA's efforts to 
develop his claim, including reporting for the scheduled VA 
examination, is both critical and appreciated.  The Veteran 
is also advised that failure to report for the scheduled VA 
psychiatric examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



